Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 68 of U.S. Patent No. 10696113 in view of US 7201106 which sets forth a coupler that is vertically adjustable (see coupler 52 and lift cylinder 68 configured to vertically adjust the coupler). It would have been obvious to one of ordinary skill in the art to incorporate such adjustment capability onto the vehicle of claim 68 with the motivation of simplifying the coupling process between coupled vehicles. Additionally, claim 63 provides a teaching of raising a coupler too, which may be relied upon to modify the vehicle of claim 68 with the same motivation noted above. 
Additionally, claims 2-7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 68 as modified pursuant to the above in further view of claims 66-71 respectively with the general motivation of maintaining balance of vehicle and therein avoiding concentrated areas of high stress. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
a. change “optionally” to “either” for clarity;
b. change “steering tires” in (d) to “steering wheels with a corresponding steering axle” (in view of subsequent terminology lacking clear antecedent basis);
c. change “the railroad tracks” to “railroad tracks associated with the railroad crossing” 
d. the second recital of “(i) a locomotive and (ii) a railcar” should be changed to “(i) the locomotive and (ii) the railcar”

Appropriate correction is required.
Allowable Subject Matter
The claims in present form overcome the cited prior art so upon addressing the objections above, further narrowing of the claims or the filing of a terminal disclaimer this application will be in condition for allowance absent any unforeseen issues subsequently arising. Reasons for allowance are consistent with the prosecution history of US 10696113.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/              Primary Examiner, Art Unit 3617